Deen, Presiding Judge.
Asa M. Bennett appeals from the trial court’s grant of summary judgment in favor of appellee. Appellant filed suit against Wilkes Publishing Co. alleging that a newspaper editorial published in the June 3, 1976, issue of the News-Reporter libeled him and that the libel was republished on June 12,1976. The editorial was critical of the actions of the Board of Commissioners and of the appointment of appellant to the Board of Tax Assessors because of his past criticism of the ad valorem tax structure and expressed concern about appellant’s objectivity. Held:
In his deposition which was made a part of appellee’s motion, appellant admits that he has been vigorously opposed to inequities that have existed in the application of the ad valorem taxes over the years, that as a private taxpayer he took a case to the Georgia Supreme Court, that he was active in the formation of the Wilkes County *509Taxpayers Association, and that at the time the deposition was taken he was a member of the Advisory Board of the Wilkes County Taypayers Association. In view of appellant’s admitted activities, we find nothing libelous per se or libelous by innuendo in a newspaper editorial which expresses concern about appellant’s possible bias in the performance of his duties.
Argued September 11, 1978
Decided October 12, 1978.
Walton Hardin, for appellant.
Orr & Kopecky, Wilbur A. Orr, for appellee.
Accordingly, the trial court did not err in granting appellee’s motion for summary judgment.

Judgment affirmed.


Smith and Banke, JJ., concur.